DETAILED ACTION

Ex parte Quayle
This application is in condition for allowance except for the following formal matters set forth below.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 5-6 directed to an invention non-elected with traverse in the reply filed on 02/11/2020.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
3.	Claims 1-4 and 7 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance:  The prior arts fail to disclose or reasonably teach a computer-implemented method for producing a veneer structure that includes an inlay and a tooth replacement part to be secured on an implant, based on virtual 3D model of the tooth replacement part; the method comprising, inter alia: 
virtually generating in the virtual 3D (three-dimensional) model of the tooth replacement part, a virtual screw channel for a fixing screw with an initial shape in 
virtually designing a cross sectional area of the virtual screw channel to increase in size towards the second end of the screw channel such that at least a cross sectional area of the second end has a larger surface area than a cross sectional area of the first end, wherein a resulting shape is stored as a final shape of the virtual screw channel; and
virtually designing a virtual 3D model of an inlay that corresponds to a negative form of a part of the final shape of the virtual screw channel at the second end. wherein the virtual 3D model of the inlay is virtually designed to have an virtual upper face. a virtual lower face and a virtual jacket surface extending therebetween; and
responsive to the virtually generating and designing steps being completed, manufacturing the veneer structure based on 3D data of the virtual 3D model of the tooth replacement part and the virtual 3D model of the inlay, in combination with the elements and their arrangements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772